Title: To Thomas Jefferson from Caesar Augustus Rodney, 13 August 1808
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                  
                     Honored & Dear Sir, 
                     Wilmington, August 13th. 1808.
                  
                  Genl. Allen is desirous of having a copy of the opinion I have, after mature consideration, formed in his favor. With your approbation, it shall be delivered. I entertained for a long time serious doubts on the subject in consequence of the loss being sustained by the failure of his own bail, but taking all the circumstances of the case into consideration I think he has suffered such plain & palpable injustice as will order the interference of Goverment just and proper, on the principles of the law of nations. 
                  Yours Very Respecy. & Sincerely
                  
                  
                     C. A. Rodney 
                     
                  
               